                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CASE NO. 3:16-CV-285


SECURITIES AND EXCHANGE
COMMISSION,

                      Plaintiff,

v.                                                   ORDER GRANTING MOTION FOR
                                                       AUTHORITY TO SELL REAL
RICHARD W. DAVIS, JR.,                              PROPERTY - 11711 ALEXANDRIANA
                                                      ROAD, HUNTERSVILLE, NORTH
                      Defendant,                              CAROLINA –
and                                                    FREE AND CLEAR OF LIENS

DCG REAL ASSETS, LLC, et al.,

                      Relief Defendants.


       This matter came before the Court upon the Motion for Authority to Sell Real Property –

11711 Alexandriana Road, Huntersville, North Carolina - Free and Clear of Liens (Doc. No.

247) (the “Motion”) filed on March 1, 2019 by A. Cotten Wright, the duly-appointed receiver in

the above-captioned action, through counsel. In the Motion, the Receiver requested authority to

sell real property that is titled to Finely Limited, one of the relief defendants in this case (the

“Real Property”) pursuant to the Real Estate Purchase Contract that was attached to the Motion

as Exhibit A (the “Contract”) and in accordance with the sale procedures approved by the Court

(Doc. No. 49). It appears that notice of the Motion was proper and the deadline to object to the

Motion has expired.

       On March 15, 2019, a Response and Objection to Motion for Authority to Sell Real

Property – 11711 Alexandriana Road, Huntersville, North Carolina – Free And Clear of Liens /

Motion for Authority to be Listed as Claimant Investor for the Sell of Real Property – 11711

                                                1
Alexandriana Road, Huntersville, North Carolina (the “Response”) was filed on behalf of

Kenyatta C. Lucas (“Lucas”) requesting, among other relief that he be deemed to hold a 30-40

percent ownership interest in the Real Property (Doc. No. 249). On March 18, 2019, the

Receiver filed her Receiver’s Reply to Response and Objection to Motion for Authority to Sell

Real Property – 11711 Alexandriana Road, Huntersville, North Carolina – Free And Clear of

Liens / Motion for Authority to be Listed as Claimant Investor for the Sell [sic] of Real Property

– 11711 Alexandriana Road, Huntersville, North Carolina (the “Reply”). (Doc. No. 250).

       The Court, having reviewed the record in this case, the Motion, the Response, and the

Reply has determined that the Response is not well taken and should be overruled. In particular,

it appears that Lucas is not the real party in interest with respect to any claims he or his entities

may hold given the Order Reopening Case No. 12-35788 entered by the U.S. Bankruptcy Court

for the Southern District of Texas on July 27, 2018 (the “Bankruptcy Court Order”). In addition,

the Court does not find that Lucas is an owner or secured creditor with respect to the Real

Property and, therefore, is not entitled to payment of the sale proceeds. Rather, distributions on

the claims previously allowed for Lucas and Lucas 21 Holdings, LLC, Claims 127A and 127C,

will be made in accordance with the Bankruptcy Court Order upon entry of further orders by this

Court regarding distributions.

       The Court has determined that it would be in the best interests of the receivership estate

to permit the Receiver to sell the Real Property, described as 11711 Alexandriana Road,

Huntersville, Mecklenburg County, North Carolina, Tax Parcel No. 017-051-06, and consisting

of approximately 13.02 acres, pursuant to the terms of the Contract.




                                                 2
    IT IS, THEREFORE, ORDERED that

    (1)    The Motion is granted;

    (2)    The Response is overruled;

    (3)    Absent an overbid made on or before April 1, 2019, the Receiver is authorized to

    close on the sale of the Real Property pursuant to the terms of the Contract, including

    executing necessary documentation customary in real estate closings such as deeds, lien

    waivers, 1099 forms and other similar documents;

    (4)    The sale shall be free and clear of liens with any lien attaching to proceeds; and

    (5)    The Receiver is authorized to deposit the Sale proceeds, net of the realtor

    commissions, taxes, closing costs, and other expenses typically paid by the sellers in a

    real property transaction, to the Receivership bank account.


SO ORDERED.



                               Signed: March 26, 2019




                                             3
